DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claims 15 to 20 are objected to because of the following informalities:  In claim 15, line 11, the expression “.” at the end of the line is improper and should be changed to a comma or semicolon since a claim is in one sentence format.  Claims 16 to 20 depend on claim 15 and as such are also objected.  Appropriate correction is required.
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
Claims 1 to 5, 8 and 15 to 19 are rejected under 35 U.S.C. 103 as being unpatentable over Burgio Jr. (10101521).
Burgio, Jr. discloses illuminated top furniture (column 3, lines 43 to 46) comprising an illuminated top portion (figures 1, 3, 4, 5) comprising a support layer (12), at least one light source (11) mounted to the support layer, a light diffusion layer (13) positioned on a side of the at least one light source that is opposite the support layer, and an upper protective layer (14) positioned on a side of the light diffusion layer that is opposite the support layer, wherein at least a portion of the upper protective layer is transparent (translucent allowing light to pass through) such that light emitted by the at least one light source is visible through the upper protective layer while the light diffusion layer obscures the at least one light source so that the at least one light source is not visible through the upper protective layer (column 5, lines 42, 51 and 52, since the diamonds 19 are not visible through the diffusion layer 13, the light source underneath the diffusion layer is not visible through the upper protective layer also) and a support portion (obviously known included features since the illuminated top furniture may be in bar tops, counter tops, table tops) that is attached to the illuminated top portion to support the illuminated top portion above a ground surface.
With regards to claims 2 and 3, the specific percent of the light transmissive region extending over the illuminated top portion and the specific percent of the not light transmissive area of the light transmissive region, absent any criticality, are considered an obvious matter of design choice or engineering skill. Therefore, it would have been obvious to one skilled in the art to modify the specific percent of the light transmissive area extending over the illuminated top portion and the specific percent of the not light transmissive area of the light transmissive region of Burgio, Jr. to optimize the light efficiency while allowing safe and effective use of occupying the illuminated top portion. Besides, such a modification would have involved a mere change in the size of the light transmissive region.  A change in size is not of innovation but is generally recognized as being within the level of ordinary skill in the art and engineering design knowledge.  In re Rose, 105 USPQ 237 ((CPA 1955). 
With regards to claim 4, wherein the at least one light transmissive region is formed in at least one of the upper protective layer and the light diffusion layer (column 5, lines 37 to 38).
With regards to claim 5, wherein the light diffusion layer obscures light emitted from individual light sources in the at least one light source (column 5, lines 50 to 51, since the opacity is sufficient to obscure the diamonds, this sufficient opacity is sufficient to also obscure the light source which is under the diffusion layer) so that the light appears to be emitted by a single continuous light source (column 5, line 56, even illuminate).
With regards to claim 8, wherein the illuminated top furniture is at least one of a desk, an end table, a coffee table and a television stand (column 3, lines 43 o 46).
With regards to claim 15, Burgio, Jr. disclose a method of using illuminated top furniture (column 3, lines 43 to 46) comprising: providing illuminated top furniture comprising an illuminated top portion (figures 1, 3, 4, 5) and a support portion (obviously known included features since the illuminated top furniture may be in bar tops, counter tops, table tops), wherein the illuminated top portion comprising a support layer (12), at least one light source (11), a light diffusion layer (13) and an upper protective layer (14), wherein the at least one light source is mounted to the support layer, wherein the light diffusion layer is positioned on a side of the at least one light source that is opposite the support layer, wherein the upper protective layer is positioned on a side of the light diffusion layer that is opposite the support layer, wherein at least a portion of the upper protective layer is transparent (translucent allowing light to pass through) such that light emitted by the at least one light source is visible through the upper protective layer, and wherein the support portion is attached to the illuminated top portion to support the illuminated top portion above a ground surface, emitting light from the at least one light source, and obscuring the at least one light source with the light diffusion layer so that the at least one light source is not visible through the upper protective layer (column 5, lines 42, 51 and 52, since the diamonds 19 are not visible through the diffusion layer 13, the light source underneath the diffusion layer is not visible through the upper protective layer also).
With regards to claims 16 and 17, the specific percent of the light transmissive region extending over the illuminated top portion and the specific percent of the not light transmissive area of the light transmissive region, absent any criticality, are considered an obvious matter of design choice or engineering skill. Therefore, it would have been obvious to one skilled in the art to modify the specific percent of the light transmissive area extending over the illuminated top portion and the specific percent of the not light transmissive area of the light transmissive region of Burgio, Jr. to optimize the light efficiency while allowing safe and effective use of occupying the illuminated top portion. Besides, such a modification would have involved a mere change in the size of the light transmissive region.  A change in size is not of innovation but is generally recognized as being within the level of ordinary skill in the art and engineering design knowledge.  In re Rose, 105 USPQ 237 ((CPA 1955). 
With regards to claim 18, wherein the at least one light transmissive region is formed in at least one of the upper protective layer and the light diffusion layer (column 5, lines 37 to 38).
With regards to claim 19, wherein the light diffusion layer obscures light emitted from individual light sources in the at least one light source (column 5, lines 50 to 51, since the opacity is sufficient to obscure the diamonds, this sufficient opacity is sufficient to also obscure the light source which is under the diffusion layer) so that the light appears to be emitted by a single continuous light source (column 5, line 56, even illuminate).
6.	Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Burgio, Jr. in view of Yang et al. (20220061519).
Burgio, Jr. disclose the invention substantially as claimed with the exception of disclosing the illuminated top portion further comprising a charging source that is capable of charging a battery in an electronic device.
	Yang et al. teach the illuminated top portion further comprising a charging source (222) that is capable of charging a battery in an electronic device (paragraph 0028, lines 8 to 10).
	It would have been obvious to one skilled in the art to comprise the illuminated top portion of Burgio, Jr. with a charging source, as taught by Yang et al., for charging a battery in an electronic device.
7.	Claims 7 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Burgio, Jr. in view of Fisher et al.
	Burgio, Jr. discloses the invention substantially as claimed with the exception of disclosing that the illuminated top portion comprises a first side edge and a second side edge that is opposite the first side edge, wherein the support portion comprises a first end support and a second end support, wherein the first end support is mounted proximate the first side edge and wherein second end support is mounted proximate the second side edge.
	Fisher et al. teach that the illuminated top portion (104) comprises a first side edge (108) and a second side edge (108) that is opposite the first side edge, the support portion comprises a first end support 156) and a second end support (156), wherein the first end support is mounted proximate the first side edge (figure 1C) and wherein second end support is mounted proximate the second side edge (figure 1C).
	It would have been obvious to one skilled in the art to comprise the illuminated top portion of Burgio, Jr. with a first side edge and a second side edge opposite the first side edge, the support portion comprising a first end support and a second end support, the first end support mounted proximate the first side edge and second end support mounted proximate the second side edge, as taught by Fisher et al., for providing a base system to securely support the illuminated top portion.
8.	Claims 9 to 14 are rejected under 35 U.S.C. 103 as being unpatentable over Yang et al. in view of Burgio, Jr.
Yang et al. disclose an immersive gaming system comprising a video gaming system (paragraph 0025, gambling video output, lines 2, 5 and 6), and illuminated top furniture (figure 1) comprising an illuminated top portion (200) comprising a light source (230), illumination of the at least one light source operatively linked to the video gaming system (figure 3, paragraph 0026, lines 10 to 14), and a support portion (300) that is attached to the illuminated top portion to support the illuminated top portion above a ground surface.  However, Yang et al. does not specifically disclose that the illuminated top portion comprising a support layer; the at least one light source mounted to the support layer, a light diffusion layer positioned on a side of the at least one light source that is opposite the support layer, and an upper protective layer positioned on a side of the light diffusion layer that is opposite the support layer, wherein at least a portion of the upper protective layer is transparent such that light emitted by the at least one light source is visible through the upper protective layer while the light diffusion layer obscures the at least one light source so that the at least one light source is not visible through the upper protective layer.
Burgio, Jr. teaches an illuminated furniture comprising an illuminated top portion (figures 1, 3, 4, 5) comprising a support layer (12), at least one light source (11) mounted to the support layer, a light diffusion layer (13) positioned on a side of the at least one light source that is opposite the support layer, and an upper protective layer (14) positioned on a side of the light diffusion layer that is opposite the support layer, wherein at least a portion of the upper protective layer is transparent (translucent allowing light to pass through) such that light emitted by the at least one light source is visible through the upper protective layer while the light diffusion layer obscures the at least one light source so that the at least one light source is not visible through the upper protective layer (column 5, lines 42, 51 and 52, since the diamonds 19 are not visible through the diffusion layer 13, the light source underneath the diffusion layer is not visible through the upper protective layer also).  Wherein the at least one light transmissive region is formed in at least one of the upper protective layer and the light diffusion layer (column 5, lines 37 to 38) as claimed in claim 10, and wherein the light diffusion layer obscures light emitted from individual light sources in the at least one light source (column 5, lines 50 to 51, since the opacity is sufficient to obscure the diamonds, this sufficient opacity is sufficient to also obscure the light source which is under the diffusion layer) so that the light appears to be emitted by a single continuous light source (column 5, line 56, even illuminate) as claimed in claim 12.
It would have been obvious to one skilled in the art to comprise the illuminated top portion of Yang et al. with the features above, as taught by Burgio, Jr., for providing evenly illumination across the illuminated top portion while protecting the illuminated top portion from being damage or mar.
With regards to claims 10 and 11, the specific percent of the light transmissive region extending over the illuminated top portion and the specific percent of the not light transmissive area of the light transmissive region, absent any criticality, are considered an obvious matter of design choice or engineering skill. Therefore, it would have been obvious to one skilled in the art to modify the specific percent of the light transmissive area extending over the illuminated top portion and the specific percent of the not light transmissive area of the light transmissive region of Yang et al. as modified by Burgio, Jr. to optimize the light efficiency while allowing safe and effective use of occupying the illuminated top portion. Besides, such a modification would have involved a mere change in the size of the light transmissive region.  A change in size is not of innovation but is generally recognized as being within the level of ordinary skill in the art and engineering design knowledge.  In re Rose, 105 USPQ 237 ((CPA 1955). 
With regards to claim 13, wherein the illuminated top portion further comprises a charging source that is capable of charging a battery in an electronic device (paragraph 0028, lines 8 to 10).
With regards to claim 14, wherein the illuminated top portion comprises a first side edge (figure 1, one of left and right side edges) and a second side edge (figure 1, other of left and right side edges) that is opposite the first side edge, wherein the support portion (figure 1) comprises a first end support (300) and a second end support (300), wherein the first end support is mounted proximate the first side edge (figure 1) and wherein second end support is mounted proximate the second side edge (figure 1).
Conclusion
9.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Huang is cited to show other pertinent illuminated furniture having luminescent illuminated top portion with support for supporting the illuminated top portion.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Y Quach Lee whose telephone number is 571-272-2373.  The examiner can normally be reached on Monday to Thursday from 8:00 am to 2:00 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mr. James Lee, can be reached on 571-272-7044.
The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Y M. Lee/
Primary Examiner, Art Unit 2875